No. 01-874

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        2003 MT 122


ROXY SHILHANEK, an individual;
COREY SHILHANEK, a minor by and through
his guardian ad litem, TIMOTHY SHILHANEK;
RYAN SHILHANEK, a minor by and through
his guardian ad litem, TIMOTHY SHILHANEK;
and TIMOTHY SHILHANEK, an individual,
               Plaintiffs and Appellants,

         v.

D-2 TRUCKING, INC., a corporation; KRZYSZTOF
CEKLARZ, an individual; ADAM CWIKLA, and Does
1 through 50 inclusive; and CANAL INSURANCE
COMPANY, intervenor,
               Defendants and Respondents.


APPEAL FROM:         District Court of the Thirteenth Judicial District,
                     In and for the County of Yellowstone, Cause No. DV 97-704
                     The Honorable Russell C. Fagg, Judge presiding.

COUNSEL OF RECORD:

              For Appellants:
                    A Clifford Edwards (argued), Roger W. Frickle, Edwards, Frickle, Halverson
                    & Anner Hughes, Billings, Montana

              For Respondents:
                     Donald L. Harris, Larry B. Cozzens (argued), Cozzens, Warren & Harris,
                     Billings, Montana

              For Amicus:
                    Lawrence A. Anderson, Great Falls, Montana (MTLA)


                                                                 Heard: November 7, 2002
                                                              Submitted: November 21, 2002
                                                                Decided: April 29, 2003
Filed:



                     __________________________________________
                                       Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1      Appellants Roxy Shilhanek, Timothy Shilhanek, Corey Shilhanek and Ryan

Shilhanek (the Shilhaneks) filed a complaint against Respondents Krzysztof Ceklarz, Adam

Cwikla and D-2 Trucking, Inc. (D-2), in the Thirteenth Judicial District Court, Yellowstone

County. Respondent Canal Insurance Company (Canal), intervened in the case. The

Shilhaneks filed a cross-claim against Canal, alleging that Canal had violated the Montana

Unfair Trade Practices Act (UTPA). Canal filed a motion for summary judgment, which

was denied by the District Court. Canal then filed a second motion for summary judgment,

which the District Court granted. The Shilhaneks appeal. We affirm in part and reverse in

part.

¶2      We restate the issues on appeal as follows:

¶3       1. Did the District Court err when it determined that Canal did not have a duty in
1997 or 1998 to pay the Shilhaneks’ undisputed medical expenses until it obtained a release
for its insureds?

¶4    2. Did Canal act in bad faith when it conditioned its payment of policy limits on the
Shilhaneks providing it with a release of all claims against its insureds?

¶5     3. Did the District Court err when it granted Canal’s motion for summary judgment
with respect to the Shilhaneks’ claim that Canal violated § 33-18-201(4), MCA (1997)?

                  FACTUAL AND PROCEDURAL BACKGROUND

¶6      On May 4, 1997, Roxy Shilhanek and her son, Corey Shilhanek, were involved in a

motor vehicle accident in Billings, Montana. The accident occurred when a truck driven by

Ceklarz collided with Roxy’s vehicle. The truck was owned by Cwikla and D-2. The

Shilhaneks brought a lawsuit against Ceklarz, Cwikla, and D-2 on August 11, 1997. The

case proceeded to trial, and a jury awarded the Shilhaneks compensatory and punitive


                                             2
damages on July 24, 1998.

¶7     Following the jury’s verdict, several post-trial motions were filed. On February 1,

1999, Canal, the liability insurer for D-2, Cwikla and Ceklarz, filed a motion to intervene

in the case for the limited purpose of challenging one of the District Court’s orders regarding

a post-trial motion. On February 17, 1999, the District Court granted Canal’s motion to

intervene; however, it declared that Canal would be treated as a full party to the action. The

Shilhaneks subsequently filed a cross-claim against Canal on February 19, 1999, alleging

that Canal had violated the UTPA. Canal then appealed the District Court’s decision to

declare it a full party to the action. We affirmed the District Court with regard to this issue

on January 20, 2000. See Shilhanek v. D-2 Trucking, Inc., 2000 MT 16, ¶¶ 44-48, 298 Mont.

101, ¶¶ 44-48, 994 P.2d 1105, ¶¶ 44-48.

¶8     On March 1, 2000, Canal filed a motion for summary judgment, alleging that its

actions were not in violation of any portion of the UTPA. The District Court denied Canal’s

motion on June 26, 2000. On July 16, 2001, Canal filed a second motion for summary

judgment, which was similar in content to its original summary judgment motion. Canal’s

second motion requested that the District Court revisit its claims in light of discovery that

had occurred in the case. The District Court granted Canal’s second motion for summary

judgment on August 28, 2001. This appeals follows.

                                STANDARD OF REVIEW

¶9     Our review of a district court’s grant or denial of a motion for summary judgment is

de novo. Hickey v. Baker School Dist. No. 12, 2002 MT 322, ¶ 12, 313 Mont. 162, ¶ 12, 60

P.3d 966, ¶ 12. Therefore, we apply the same Rule 56, M.R.Civ.P, criteria as applied by the


                                              3
district court. Hickey, ¶ 12. Pursuant to Rule 56, M.R.Civ.P.:

       The movant must demonstrate that no genuine issues of material fact exist.
       Once this has been accomplished, the burden then shifts to the non-moving
       party to prove, by more than mere denial and speculation, that a genuine issue
       does exist. Having determined that genuine issues of fact do not exist, the
       court must then determine whether the moving party is entitled to judgment
       as a matter of law. We review the legal determinations made by a district
       court as to whether the court erred.

Hickey, ¶ 12.

                                       DISCUSSION

¶10    The District Court’s resolution of the Shilhaneks’ cross-claim left some issues

unresolved. Accordingly, we have restated the issues to address the unresolved questions.

                                          ISSUE 1

¶11    Did the District Court err when it determined that Canal did not have a duty in 1997

or 1998 to pay the Shilhaneks’ undisputed medical expenses until it obtained a release for

its insureds?

¶12    Canal offered to settle the Shilhaneks’ claims against D-2, Cwikla and Ceklarz

(hereinafter Canal’s insureds) on February 27, 1998. Canal’s offer provided that it would

pay the Shilhaneks the policy limit of $1,000,000, in exchange for a full release of all claims

against its insureds. The Shilhaneks refused to provide such a release. The case then

proceeded to trial, and the Shilhaneks were awarded damages in excess of $3,000,000.

¶13    The Shilhaneks subsequently filed a cross-claim against Canal, asserting, inter alia,

that Canal’s refusal to pay their undisputed medical expenses without a release violated

subsections (6) and (13) of § 33-18-201, MCA (1997). Section 33-18-201, MCA (1997),

provides, in pertinent part:


                                              4
       No person may, with such frequency as to indicate a general business practice,
       do any of the following:

       (6) neglect to attempt in good faith to effectuate prompt, fair, and equitable
       settlements of claims in which liability has become reasonably clear[.]

       ....

       (13) fail to promptly settle claims, if liability has become reasonably clear,
       under one portion of the insurance policy coverage in order to influence
       settlements under other portions of the insurance policy coverage[.]

¶14    Our holding in Ridley v. Guaranty Nat. Ins. Co. (1997), 286 Mont. 325, 951 P.2d 987,

is dispositive of this issue. In Ridley, Keith Ridley was a passenger in a vehicle that was

involved in a collision. The driver of the other vehicle was insured by Guaranty National

Insurance Company. Ridley, 286 Mont. at 327-28, 951 P.2d at 988. Guaranty admitted that

its insured had the majority of fault for the accident; however, it refused to pay for Ridley’s

ongoing medical expenses. Ridley brought a declaratory action, requesting that the District

Court determine that pursuant to § 33-18-201, MCA, Guaranty had an obligation to pay

medical expenses when liability was reasonably clear, regardless of whether a final

settlement had been agreed upon. The District Court declined to grant Ridley the requested

relief, and Ridley appealed. Ridley, 286 Mont. at 328, 951 P.2d at 989.

¶15    This Court analyzed Ridley’s claim in the context of § 33-18-201, MCA, and noted

that the purpose of § 33-18-201, MCA, is to assure prompt payment of damages for which

an insurer is clearly obligated. Ridley, 286 Mont. at 335, 951 P.2d at 993. Accordingly, we

held that subsections (6) and (13) of § 33-18-201, MCA, require an insurer to pay an injured

third party’s medical expenses before final settlement when liability is reasonably clear.

Ridley, 286 Mont. at 334, 951 P.2d at 992. Therefore, we reversed the order of the District

                                              5
Court and entered declaratory judgment in favor of Ridley. Ridley, 286 Mont. at 338, 951

P.2d at 994-95.

¶16    Pursuant to Ridley, insurers are obligated to pay an injured third party’s medical

expenses prior to final settlement when liability for such expenses is reasonably clear.

Ridley was decided on December 24, 1997. Consequently, Canal’s obligation under Ridley

arose on December 24, 1997. Canal does not contest the fact that its insureds are liable for

the Shilhaneks’ injuries. Therefore, we hold that Canal had a duty to pay the Shilhaneks’

undisputed medical expenses, up to the limits of its coverage, without the benefit of a

settlement agreement, after December 24, 1997.

¶17    As an alternative argument, Canal maintains that if our holding in Ridley imposed on

it the obligation to pay the Shilhaneks’ undisputed medical expenses before final settlement,

such obligation was limited to the mandatory minimum coverage required by the Motor

Vehicle Safety-Responsibility Act (MVRA). Section 61-6-103(2)(b)(i)-(iii), MCA (1997),

a provision of the MVRA, provides that all owners and operators of motor vehicles must

carry mandatory liability insurance, in the minimum amount of: (1) $25,000 because of

bodily injury to or death of one person in any one accident; (2) $50,000 because of bodily

injury to or death of two or more persons in any one accident; and (3) $10,000 because of

injury to or destruction of property of others in any one accident.

¶18    This Court addressed the nexus between § 33-18-201, MCA, and § 61-6-103(2),

MCA, in Watters v. Guaranty Nat. Ins. Co., 2000 MT 150, 300 Mont. 91, 3 P.3d 626. The

plaintiffs in Watters were injured when their vehicle was involved in a collision with another

vehicle. The driver of the other vehicle was insured by Guaranty National Insurance


                                              6
Company for the minimum amount of coverage required by § 61-6-103(2), MCA. Guaranty

investigated the accident and determined that its insured was at fault for the collision, and

that the plaintiffs were entitled to recover the policy limits of $50,000. Watters, ¶¶ 5-6.

Guaranty refused to tender policy limits, however, until the plaintiffs provided Guaranty with

a full and final release of all claims. Watters, ¶ 12. The plaintiffs subsequently rejected

Guaranty’s offer, and alleged that Guaranty’s actions violated § 33-18-201, MCA. Watters,

¶ 13.

¶19     On appeal, we determined that:

        [W]here an insured’s liability for damages caused to a third party in an auto
        accident is reasonably clear, and those damages undisputedly exceed the
        mandatory limits set forth under § 61-6-103(2), MCA, it is an unfair trade
        practice per se under § 33-18-201, MCA, for an insurer to condition the
        payment of the owed mandatory minimum policy limits on the third party’s
        agreement to provide a full and final release of all liability in favor of an
        insured.

Watters, ¶ 61.

¶20     However, we also noted that “our decision [in Watters] does not affect excess

coverage that an insured chooses to carry . . . .” Watters, ¶ 63. Accordingly, Canal argues

that Watters left open the question of whether an insurer’s obligation under Ridley is limited

to the minimum amount of coverage required by § 61-6-103(2), MCA. Given the facts of

the instant case, we now answer this question.

¶21     Our holding in Ridley regarding § 33-18-201, MCA, of the UTPA, is not

circumscribed by the requirements of § 61-6-103(2), MCA, of the MVRA. Thus, to interpret

Ridley as applying only to medical expenses which are within the mandatory minimums

required by the MVRA, is to interpret Ridley too narrowly. We further note that the UTPA

                                              7
itself contains no reference to the MVRA. That is, the UTPA, which was enacted to regulate

trade practices in the business of insurance, contains no language indicating that it is limited

by the MVRA, which lists the responsibilities of vehicle owners and users. Consequently,

we conclude that an insurer’s obligation to pay an injured third party’s undisputed medical

expenses before final settlement is not limited to the minimum coverage required by § 61-6-

103(2), MCA, of the MVRA. We further conclude that to the extent that there is language

in Watters which might be read to imply that an insurer’s obligation under Ridley is limited

to the minimum coverage required by the MVRA, that language is overruled.

¶22    In summary, we hold that Canal had a duty to pay the Shilhaneks’ undisputed medical

expenses, up to the limits of its coverage and without the benefit of a settlement agreement,

after December 24, 1997. As such, we reverse the District Court’s grant of summary

judgment to Canal with respect to this issue.

                                           ISSUE 2

¶23    Did Canal act in bad faith when it conditioned its payment of policy limits on the

Shilhaneks providing it with a release of all claims against its insureds?

¶24    The Shilhaneks’ cross-claim also alleged that Canal’s refusal to tender policy limits

without a release violated subsection (6) of § 33-18-201, MCA (1997). Section 33-18-201,

MCA (1997), provides, in pertinent part:

       No person may, with such frequency as to indicate a general business practice,
       do any of the following:

       (6) neglect to attempt in good faith to effectuate prompt, fair, and equitable
       settlements of claims in which liability has become reasonably clear[.]

¶25    The District Court considered the Shilhaneks’ claim and determined that, pursuant to

                                                8
our holding in Juedeman v. National Farmers Union (1992), 253 Mont. 278, 833 P.2d 191,

Canal was not in violation of § 33-18-201(6), MCA (1997). The District Court relied on the

following language from Juedeman:

       In this case, plaintiff refused to release [the insureds] from liability in return
       for payment of the policy limits. . . . This Court has held that without an
       agreement to release, there is no offer for settlement. Thompson v. State Farm
       Mutual Automobile Ins. Co. (1973), 161 Mont. 207, 219-220, 505 P.2d 423,
       430. Here, the plaintiff’s conduct prevented [the insurer] from effectuating a
       prompt, fair and equitable settlement. . . . Accordingly, the plaintiff has no bad
       faith claim against [the insurer].

Juedeman, 253 Mont. at 281, 833 P.2d at 193. The District Court concluded that because

Juedeman held that it was permissible for an insurer to condition settlement upon obtaining

a release of claims against its insured, Canal had not acted in bad faith, as contemplated in

§ 33-18-201(6), MCA (1997).

¶26    Juedeman was the applicable law regarding this issue until Ridley was decided on

December 24, 1997. As we noted above, Ridley held that an insurer was required to pay an

injured third party’s medical expenses before final settlement when liability is reasonably

clear. Ridley, 286 Mont. at 334, 951 P.2d at 992. What Ridley declined to address, however,

was the payment of other types of expenses. This Court later addressed such other expenses

in Watters, as:

       [W]here an insured’s liability for damages caused to a third party in an auto
       accident is reasonably clear, and those damages undisputedly exceed the
       mandatory limits set forth under § 61-6-103(2), MCA, it is an unfair trade
       practice per se under § 33-18-201, MCA, for an insurer to condition the
       payment of the owed mandatory minimum policy limits on the third party’s
       agreement to provide a full and final release of all liability in favor of an
       insured.

Watters, ¶ 61 (emphasis added).

                                               9
¶27    The above holding from Watters expanded the requirements of Ridley, providing that

it was a violation of § 33-18-201, MCA, for an insurer to condition the payment of owed

mandatory minimum policy limits on a third party’s agreement to provide a full and final

release of all liability against an insured. Watters, ¶ 61. Thus, Canal’s offer of settlement,

which provided that it would not pay policy limits unless the Shilhaneks provided it with a

full and final release of all claims against its insured, violated § 33-18-201, MCA. However,

Watters was decided on June 6, 2000. Canal made its offer of settlement to the Shilhaneks

on February 27, 1998. Accordingly, Canal has raised a defense under § 33-18-242(5), MCA

(1997).

¶28    Section 33-18-242, MCA (1997), provides, in pertinent part:

       (1) An insured or a third-party claimant has an independent cause of action
       against an insurer for actual damages caused by the insurer’s violation of
       subsection (1), (4), (5), (6), (9), or (13) of 33-18-201.

       ....

       (5) An insurer may not be held liable under this section if the insurer had a
       reasonable basis in law or in fact for contesting the claim or the amount of the
       claim, whichever is in issue.

¶29    We addressed § 33-18-242(5), MCA, in Watters, when the insurer, relying on

Juedeman, also refused to tender policy limits in the absence of a release of all claims against

its insured. The plaintiffs in Watters responded by asserting that the insurer’s actions

violated § 33-18-201(6), MCA. On appeal, we concluded that the insurer had a defense to

the plaintiffs’ claim under § 33-18-242(5), MCA, as:

       [A]t the time this dispute arose, Juedeman was the lone precedent from
       Montana case law upon which [the insurer] could rely under the
       circumstances. . . . We must therefore conclude that a plain reading of the

                                              10
       available case law at the time gave [the insurer] a reasonable basis in law upon
       which it could deny payment of policy limits. That is, Juedeman was legally
       conclusive to the extent there was simply no other authority in Montana at the
       time suggesting that in order to effectuate a prompt, fair, and equitable
       settlement of a third-party claim in good faith, an insurer must, under certain
       circumstances, pay policy limits without a full and final release for its insured.

Watters, ¶¶ 71-72.

¶30    In this case, Canal made its offer of settlement to the Shilhaneks over two years

before Watters was decided. Consequently, like the insurer in Watters, Canal had an

arguably reasonable basis in law for asserting that it was entitled to condition its payment

of policy limits on the Shilhaneks providing it with a release of all claims against its

insureds. Therefore, pursuant to § 33-18-242(5), MCA (1997), we conclude that Canal

cannot be held liable for acting in bad faith in violation of § 33-18-201(6), MCA (1997).

¶31    In light of our above conclusion, we hold that Canal did not violate § 33-18-201(6),

MCA (1997), when it attempted to condition its payment of policy limits on the Shilhaneks

providing it with a release of all claims against its insureds. Accordingly, we affirm the

District Court’s grant of summary judgment to Canal with respect to this issue.

¶32    Further, so as to fully and finally clarify the law in this regard, we hereby hold that

Juedeman, which was overruled in part by both Ridley and Watters, is overruled in its

entirety. We further hold that nothing in the UTPA requires a general release of the insured

or the insurer as a condition to a § 33-18-201(6) or (13), MCA, settlement.

                                           ISSUE 3

¶33    Did the District Court err when it granted Canal’s motion for summary judgment with

respect to the Shilhaneks’ claim that Canal violated § 33-18-201(4), MCA (1997)?


                                              11
¶34    The Shilhaneks maintain that on the date of the accident, Officer Gary McVay of the

Billings Police Department completed a thorough investigation of the collision and

determined that Ceklarz was entirely at fault. The Shilhaneks further allege that neither

Canal nor its employees ever contacted Officer McVay to obtain the results of his

investigation. Finally, the Shilhaneks contend that although they repeatedly provided Canal

with medical documentation regarding Roxy and Corey’s injuries, Canal refused to make

advance payments to the Shilhaneks to cover their medical expenses. Consequently, the

Shilhaneks assert that Canal’s conduct was in violation of § 33-18-201(4), MCA (1997),

which provides:

       No person may, with such frequency as to indicate a general business practice,
       do any of the following:

       (4) refuse to pay claims without conducting a reasonable investigation based

       upon all available information[.]

¶35    The District Court examined the Shilhaneks’ claim and determined that Canal had

attempted to discover the amount of the Shilhaneks’ outstanding medical expenses. The

District Court further determined that although the Shilhaneks failed to provide Canal with

information regarding their outstanding medical expenses, Canal forwarded a check in the

amount of $5,000 to the Shilhaneks to cover outstanding medical expenses, which the

Shilhaneks rejected. Accordingly, the District Court concluded that Canal had not violated

§ 33-18-201(4), MCA (1997), and granted Canal’s motion for summary judgment with

regard to this issue.

¶36    We note however, that the District Court neglected to address the Shilhaneks’


                                            12
contention that Canal declined payment without first conducting a reasonable investigation.

Summary judgment is proper only where there is no genuine issue as to any material fact.

Rule 56(c), M.R.Civ.P. The party moving for summary judgment has the burden of

establishing that no genuine issue of fact exists, and only when that burden is met does the

burden shift to the opposing party to show that there is a genuine issue as to some material

fact. Walker v. St. Paul Fire & Marine Ins. (1990), 241 Mont. 256, 258, 786 P.2d 1157,

1159.

¶37     We conclude that Canal did not meet its burden in the instant case. That is, the record

before the District Court illuminated several material facts in dispute between the parties

regarding Canal’s potential violation of § 33-18-201(4), MCA (1997), including Canal’s

failure to obtain Officer McVay’s police report. Therefore, we conclude that this issue was



not properly resolved with summary judgment. Accordingly, we reverse the District Court’s

grant of summary judgment to Canal with respect to this issue, and remand this issue to the

District Court for trial on the merits of the Shilhaneks’ claim.

¶38     For the foregoing reasons, the judgment of the District Court is affirmed in part,

reversed in part, and remanded for proceedings consistent with this Opinion.


                                                          /S/ PATRICIA COTTER



We Concur:


/S/ JIM RICE

                                              13
// C. B. McNEIL
Honorable C. B. McNeil, District Judge,
Sitting in place of Justice Jim Regnier




                                          14
Justice James C. Nelson concurring and dissenting.

¶39    Although I concur in Issues 2 and 3, I do not agree with the majority's analysis or

decision as to Issue 1. Specifically, it is my view that Ridley's discussion of § 33-18-201,

MCA, of the UTPA was circumscribed by the requirements of § 61-6-103(2), MCA, of the

MVRA. In point of fact we stated:

               Furthermore, our interpretation of subsection (6) is more consistent
       with the purpose of § 33-18-201, MCA, which is to assure prompt payment
       of damages for which an insurer is clearly obligated. It is also more consistent
       with this state's public policy, as established by the "mandatory liability
       protection" provisions of Montana law found at §§ 61-6-301 to -304, MCA.
       We have held that "[i]t is clear that the mandatory liability insurance law seeks
       to protect members of the general public who are innocent victims of
       automobile accidents." Iowa Mut. Ins. Co. v. Davis (1988), 231 Mont. 166,
       170, 752 P.2d 166, 169.
               One of the most significant obligations that innocent victims of
       automobile accidents incur and for which mandatory liability insurance laws
       were enacted, is the obligation to pay the costs of medical treatment. If the
       insurer has no obligation to pay those expenses in a timely fashion, even
       though liability is reasonably clear, then the protection provided by Montana's
       mandatory liability laws would be of little value.
               Medical expenses from even minor injuries can be devastating to a
       family of average income. The inability to pay them can damage credit and,
       as alleged in this case, sometimes preclude adequate treatment and recovery
       from the very injuries caused. Just as importantly, the financial stress of being
       unable to pay medical expenses can lead to the ill-advised settlement of other
       legitimate claims in order to secure a benefit to which an innocent victim of
       an automobile accident is clearly entitled. We conclude that this is not what
       was intended by the Montana Legislature when mandatory liability insurance
       laws and unfair claims practice laws were enacted.

Ridley v. Guaranty Nat. Ins. Co. (1997), 286 Mont. 325, 335, 951 P.2d. 987, 993.

¶40    Nothing in Ridley suggests, much less requires, that it applies to coverage in excess

of the mandatory minimums of the MVRA. Indeed, the proposition for which Ridley is now



                                              15
being cited--i.e., that § 33-18-201, MCA, of the UTPA was not circumscribed by the

requirements of § 61-6-103(2), MCA, of the MVRA--was not even at issue in Ridley.

¶41    I submit that this interpretation is further supported by and consistent with this Court's

decision in Dubray v. Farmers Ins. Exchange, 2001 MT 251, ¶ 14-15, 307 Mont. 134, ¶ 14-

15, 36 P.3d 897, ¶ 14-15, wherein we stated:

               The essence of our holding in Ridley is that where liability is
       reasonably clear, injured victims are entitled to payment of those damages
       which are not reasonably in dispute without first executing a settlement
       agreement and final release. In arriving at this conclusion, we relied on
       Montana's public policy of protecting innocent victims of automobile
       accidents, as established by the "mandatory liability protection" provisions
       found at §§ 61-6-301 to -304, MCA. We noted that "[i]t is clear that the
       mandatory liability insurance law seeks to protect members of the general
       public who are innocent victims of automobile accidents." Ridley, 286 Mont.
       at 335, 951 P.2d at 993 (citations omitted.) Finally, we concluded that "[o]ne
       of the most significant obligations that innocent victims of automobile
       accidents incur and for which mandatory liability insurance laws were enacted,
       is the obligation to pay the costs of medical treatment." [Emphasis in original.]
               Nothing in Ridley suggests that its scope should be categorically limited
       to medical expenses. Rather, medical expenses are just one of the obligations
       incurred by victims that mandatory liability insurance laws were designed to
       alleviate. Lost wages which are reasonably certain and directly related to an
       insured's negligence or wrongful act are another example.

¶42    It seems to me that both Ridley and Dubray were tied into the limits of the MVRA.

And, while it may be argued that the above-quoted language is dicta, I am not persuaded

that those who read and relied on those opinions necessarily read the quoted language in the

context that we are now interpreting it.

¶43    That we have now chosen to advance the Ridley, Watters and Dubray rationale the

next incremental step--i.e., that the plain language of the UTPA is not circumscribed by the



                                               16
plain language of the MVRA--is based on that argument which was finally raised in this

case, but not, in my view, in the foregoing trilogy. That is why the language at ¶ 61 in

Watters v. Guaranty Nat. Ins. Co., 2000 MT 150, 300 Mont. 91, 3 P.3d 626, which we now

overrule, was included in our Opinion. See Watters, ¶ 30.

¶44    I would provide Canal a § 33-18-242(5), MCA, defense; therefore, I dissent as to

Issue 1.

                                                            /S/ JAMES C. NELSON

Chief Justice Karla M. Gray and Justice W. William Leaphart join in the foregoing
concurrence and dissent.

                                                      /S/ KARLA M. GRAY
                                                      /S/ W. WILLIAM LEAPHART




                                           17
Justice Terry N. Trieweiler concurring and dissenting.

¶45    I join the majority's resolution of issues 1 and 3.

¶46    I concur with the majority's conclusions that following our decision in Ridley v.

Guaranty Nat. Ins. Co. (1997), 286 Mont. 325, 951 P.2d 987, the Defendant, Canal

Insurance Company had a duty to pay the Plaintiffs their undisputed medical expenses

without the benefit of a release for its insureds. I also concur with the majority's conclusions

that Canal's obligation arose from §§ 33-18-201(6) and (13), MCA (1997), and was

independent of any obligation established by the Motor Vehicle Safety-Responsibility Act;

to the extent it is inconsistent, our decision in Watters v. Guaranty Nat. Ins. Co., 2000 MT

150, 300 Mont. 91, 3 P.3d 626, should be reversed; and, that our decision in Juedeman v.

National Farmers Union (1992), 253 Mont. 278, 833 P.2d 191, should be reversed in its

entirety. Finally, I concur with the Court's conclusion that the District Court erred when it

granted summary judgment with respect to the Plaintiffs' claim that Canal breached its duty

to conduct a reasonable investigation pursuant to § 33-18-201(4), MCA (1997).

¶47    However, I dissent from the majority's conclusion that Canal had a reasonable basis

in law or fact for contesting the Shilhaneks’ claim even after our decision in Ridley. To the

extent that the Watters decision suggests otherwise, that was not my intent when I joined it.

¶48    In analyzing the issues presented in this case, it is important to keep in mind that the

insurer's obligation to pay claims for which liability is reasonably clear does not originate

with Ridley. The source of the obligation is § 33-18-201(6), MCA. (Part of what is known

as the Unfair Claims Practices Act.) All this Court did in Ridley is interpret the word


                                              18
"settlements" as used in that section. Ridley was not based on the nature of damages being

claimed, nor the amount of liability insurance available, nor the Motor Vehicle Safety-

Responsibility Act which is found at Title 61, Chapter 6, and pertains to an entirely different

subject. (The minimum amount and types of liability insurance that motor vehicle owners

and operators are required to carry.) All we held in Ridley is that "settlements" as used in

§ 33-18-201(6), MCA, do not require a release.

¶49    The question then, following Ridley, is whether §§ 33-18-201(6) or (13), MCA, by

themselves provide any basis for limiting the insurer's obligation to a specific type of claim

or to claims against insureds who have only mandatory minimum amounts of liability

insurance coverage. The simple answer is that there is no such language in the statute.

Insurers have tried to add that language on a case-by-case basis.

¶50    We have had to repeatedly deal with this issue not only in the cases cited by the

majority, but in DuBray v. Farmers Ins. Exchange, 2001 MT 251, 307 Mont. 134, 36 P.3d

897. In that case, the insurer contended that Ridley applied only to medical bills. We held

otherwise. We had to deal with the issue in Watters because the insurance company argued

that § 33-18-201(6), MCA, should not apply where the settlement would exhaust policy

limits. We discussed the obligation in terms of the mandatory liability coverage statute

because that is the context in which it was presented to us. However, both of these

arguments were far fetched and in no way justified by the language of §§ 33-18-201(6) or

(13), MCA. The statute, itself, simply places no limit on an insurer's obligation. The only

limits are whether there is a reasonable dispute about the amount of damage or liability and


                                              19
the terms of the insurer's policy with its insured.

¶51    In this case, Canal argues that it had a right to rely on Juedeman because the portion

of that decision which conditioned an insurer's obligation to pay on a settlement agreement

was not reversed by Ridley. The simple answer is that there is no actual discussion of § 33-

18-201, MCA, in that case which could have been analyzed or reversed. The Court simply

held in Juedeman, 253 Mont. at 281, 833 P.2d at 193, based on the facts that the "plaintiff's

conduct prevented Farmers Union from effectuating a prompt, fair and equitable settlement."

There is no discussion in that case of what "settlement" meant or how the Court otherwise

arrived at its conclusion. In Ridley, we explained for the first time what "settlements" means

in the context of § 33-18-201(6), MCA.

¶52    The reason Watters was limited to the Motor Vehicle Safety-Responsibility Act is

simple. In that Opinion, we stated:

       As argued by both parties, this issue must first be properly cast within the
       framework of Montana's Motor Vehicle Safety-Responsibility Act.

Watters, ¶ 28.

¶53    The parties in Watters apparently chose to limit their arguments to policies provided

in satisfaction of the Motor Vehicle Safety-Responsibility Act because that is the policy that

was at issue in Watters and because of the bolstering language used in Ridley which listed

the act as another example of the legislature's intent that innocent third-party victims be

protected. However, there is nothing in the rationale of the Watters decision for limiting its

application to cases involving mandatory minimum liability coverage. We rejected the

argument that a full and final release was required before the obligation to pay arose based,

                                              20
once again, on the plain language of § 33-18-201(6), MCA.

¶54      In DuBray, the insurer insisted that Ridley only applied to medical bills because

medical bills were what had been involved in Ridley. However, we held that the rationale

in Ridley was equally applicable to wage loss. In DuBray, wage loss was the issue presented

to us.

¶55      The issue here is not what shelter from the law can be found in isolated language

specific to the facts of each of our prior cases. The issue is simply what is required of a law-

abiding insurer pursuant to §§ 33-18-201(4)(6) and (13), MCA. To me, that has been

abundantly clear since December 24, 1997, the date of our decision in Ridley v. Guaranty

National Ins. Co.

¶56      For these reasons, I concur in part with, and dissent in part from, the majority

Opinion.


                                                           /S/ TERRY N. TRIEWEILER




                                              21